DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 11/6/2020 for application number 15/890,975. 
Claims 1-10, 12-17, 19-22, 24-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites, “determining a first priority associated with the listing of applications and a second priority associated comparing the first priority to the second priority.” The applicant has not cited a portion of the specification that supports this limitation. Paragraph 130 of the specification discloses priorities, but not comparing a priority of applications with a priority of press characteristics.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-2, 5-9, 12-16, 19-20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binyamin et al. (Pub. No. 2013/0132856) in view of Kang et al. (Pub. No. 2019/0310723).

In reference to claim 1, Binyamin discloses a method comprising: configuring a handler for an application of a remote access environment, wherein the handler is configured to enable support of pressure-sensitive functionality for the application … (peripheral handler module receives input data and forwards it to remote application, para. 0121-22); receiving, by one or more computing devices of the remote access environment (ASP system 104), pressure sensor data that indicates an amount of pressure being applied by a user's press on one or more pressure sensors of a client device (pressure of gesture is captured, para. 0092, 0153; the gesture data from the client can be received and processed at the remote server, para 0121-22, 0148-49); determining by the one or more computing devices that the pressure sensors data is associated with the application (determination is made if gesture is mapped to action for application, para. 0146 and table 1; for example, single finger swipe down, quick and light, scrolls document in application), based on determining that the pressure sensor data is associated with the application: receiving, by the handler, the pressure sensor data (handler forwards gesture data, para. 0121-22); causing, the application to perform, one or more operations (gesture is executed by remote application or OS, para. 0148); and transmitting, by the one or more computing devices and to the client device, data indicating that the one or more operations were performed (view is refreshed in response to gesture, para. 0159, 0021).
However, Binyamin does not explicitly teach application programming interface (API) calls that are supported by the application; determining by the handler and based on the amount of pressure, one or more API calls that are supported by the application, and causing the application to perform, based on the one or more API calls, one or more operations.
Kang teaches application programming interface (API) calls that are supported by the application; determining by the handler and based on the amount of pressure, one or more API calls that are supported by the application, and causing the application to perform, based on the one or more API calls, one or more operations (based on pressure, API calls for application are determined and performed, para. 0253-58).
It would have been obvious to one of ordinary skill in art, having the teachings of Binyamin and Kang before him at the time of filing, to modify the operations as disclosed by Binyamin to include the API as taught by Kang.
One of ordinary skill in the art would be motivated to modify the operations of Binyamin to include the API of Kang because it provides a way of processing pressure input (Kang, para. 0254).
In reference to claim 2, Binyamin discloses the method of claim 1, further comprising: executing each of the application and the handler within a virtual machine of the remote access environment (application virtualized, para. 0061-63, as well as handler, fig. 7).
In reference to claim 5, Binyamin discloses the method of claim 1, wherein determining whether the pressure sensor data is associated with the application or the operating system is performed based on whether the amount of pressure satisfies an entry on a listing of press characteristic combinations 
In reference to claim 6, Binyamin discloses the method of claim 5, wherein the listing of press characteristic combinations includes a first entry for a combination of a time threshold, a pressure amount threshold and a press location (coordinates, pressure, and time are all used to identify gesture, para. 0092).
In reference to claim 7, Binyamin discloses the method of claim 1, wherein the data indicating that the one or more operations were performed includes a graphical indication that the one or more operations were performed (view is refreshed in response to gesture, para. 0159, 0021).

In reference to claim 8, this claim is directed to a system associated with the method claimed in claim 1. Claim 8 is similar in scope to claim 1 and is therefore rejected under a similar rationale.
In reference to claim 9, this claim is directed to a system associated with the method claimed in claim 2. Claim 9 is similar in scope to claim 2 and is therefore rejected under a similar rationale.
In reference to claim 12, this claim is directed to a system associated with the method claimed in claim 5. Claim 12 is similar in scope to claim 5 and is therefore rejected under a similar rationale.
In reference to claim 13, this claim is directed to a system associated with the method claimed in claim 6. Claim 13 is similar in scope to claim 6 and is therefore rejected under a similar rationale.
In reference to claim 14, this claim is directed to a system associated with the method claimed in claim 7. Claim 14 is similar in scope to claim 7 and is therefore rejected under a similar rationale.

In reference to claim 15
In reference to claim 16, this claim is directed to an apparatus associated with the method claimed in claim 2. Claim 16 is similar in scope to claim 2 and is therefore rejected under a similar rationale.
In reference to claim 19, this claim is directed to an apparatus associated with the method claimed in claim 5. Claim 19 is similar in scope to claim 5 and is therefore rejected under a similar rationale.
In reference to claim 20, this claim is directed to an apparatus associated with the method claimed in claim 6. Claim 20 is similar in scope to claim6 and is therefore rejected under a similar rationale.

In reference to claim 26, Binyamin and Kang teaches the method of claim 1, wherein determining that the pressure sensor data is associated with the application further determines that the pressure sensor data is associated with the application instead of the pressure sensor data being associated with an operating system of the remote access environment (Binyamin teaches a determination made if gesture to be executed by remote application or remote OS, para. 0148); and wherein the steps of receiving, by the handler, the pressure sensor data, determining, by the handler and based on the amount of pressure, the one or more API calls that are supported by the application, and causing the application to perform, based on the one or more API calls, one or more operations are performed as a response to determining that the pressure sensor data is associated with the application instead of the pressure sensor data being associated with an operating system of the remote access environment (Kang teaches the API calls, para. 0253-58).
 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binyamin et al. (Pub. No. 2013/0132856) in view of Kang et al. (Pub. No. 2019/0310723) as applied to claim 1 above, and in further view of Monroe (Pat. No. 6,633,282).

In reference to claim 22, Binyamin and Kang do not explicitly teach the method of claim 1, wherein the one or more operations include changing a line thickness based on the amount of pressure, and wherein the data indicating that the one or more operations were performed includes graphical data depicting a line that has a first portion of the line thickness.
Monroe teaches the method of claim 1, wherein the one or more operations include changing a line thickness based on the amount of pressure, and wherein the data indicating that the one or more operations were performed includes graphical data depicting a line that has a first portion of the line thickness (col. 2, lines 17-26). 
It would have been obvious to one of ordinary skill in art, having the teachings of Binyamin, Kang, and Monroe before him at the time of filing, to modify the input as disclosed by Binyamin to include the lines as taught by Monroe.
One of ordinary skill in the art would be motivated to modify the input of Binyamin to include the lines of Monroe because it allows users to manually draw input in a natural way (Monroe, col. 2, lines 38-67).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binyamin et al. (Pub. No. 2013/0132856) in view of as applied to claim 1 above, and in further view of Federighi et al. (Pub. No. 2016/0357368).

In reference to claim 24, Binyamin and Kang do not explicitly teach the method of claim 1, wherein determining that the pressure sensor data is associated with the application is performed based on a determination as to whether the application is to be communicated with based on the pressure sensor data or an operating system, of the remote access environment, is to be communicated with based on the pressure sensor data.
Federighi teaches the method of claim 1, wherein determining that the pressure sensor data is associated with the application is performed based on a determination as to whether the application is to be communicated with based on the pressure sensor data or an operating system, of the remote access environment, is to be communicated with based on the pressure sensor data (based on amount of pressure, gesture is associated with system-wide or application action, para. 0311-0327).
It would have been obvious to one of ordinary skill in art, having the teachings of Binyamin, Kang, and Federighi before him at the time of filing, to modify the input as disclosed by Binyamin to include the application or OS gesture as taught by Federighi.
One of ordinary skill in the art would be motivated to modify the input of Binyamin to include the application or OS gesture of Federighi because it allows for more efficient navigation of UIs (Federighi, para. 0007).

Allowable Subject Matter
Claims 3, 10, 17, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive. With respect to the independent claims, Applicant argues that Binyamin does not teach determining that the pressure sensor data is associated with an application, and in response, receiving by a hander the data, determining API calls, and causing the application to perform operations. The Examiner respectfully disagrees. The specification discloses (in conjunction with figure 9), that in determining if the pressure sensor data is associated with an application, a determination is made if the currently active application is associated with an entry in a listing (para. 0128-29 of the specification as filed), and if one or more matching entries are found, then a determination is made if gesture characteristics correspond to the characteristics in the entries (para. 0129). The specification further states that, “the one or more computing devices may both analyze the listing of applications for entries that match the currently active application and the listing of combinations for entries that satisfy the characteristics of the user's current press (para. 0130). Likewise Binyamin teaches what the active application is, along with entries including an application and touch characteristics, are used to in determining an action. Thus, the broadest reasonable interpretation of claim 1 includes the embodiment disclosed by Binyamin.
With respect to claim 21, this claim was rejected under 35 USC 112(a) (see Non-Final Rejection of 8/6/2020, page 2). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.